In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-802V
                                   Filed: December 10, 2015
                                          Unpublished

****************************
ASHARAM TAMANG,                        *
                                       *
                   Petitioner,         *     Ruling on Entitlement; Concession;
                                       *     Tetanus, Diphtheria, acellular Pertussis;
                                       *     (“Tdap”) Vaccine; Adhesive Capsulitis;
SECRETARY OF HEALTH                    *     Cellulitis; Shoulder Injury Related to
AND HUMAN SERVICES,                    *     Vaccine Administration (“SIRVA”);
                                       *     Special Processing Unit (“SPU”)
                   Respondent.         *
                                       *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On July 29, 2015, Asharam Tamang (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that he
suffered cellulitis and adhesive capsulitis caused by tetanus, diphtheria, and pertussis
(“Tdap”) he received on April 23, 2013. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

         On November 9, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 6. Although she argued that “with respect to the allegation of cellulitis, . .
. petitioner has not established that his sequelae lasted for greater than six months,”
respondent concluded that petitioner suffered adhesive capsulitis with was casually


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
related to his vaccination. Id. On December 8, 2015, petitioner filed a status report
indicating he agreed with respondent’s assessment of his claim.

      In view of respondent’s concession to which petitioner agrees and the
evidence before me, the undersigned finds that petitioner is entitled to
compensation for his adhesive capsulitis.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2